Title: From George Washington to Joseph Mandrillon, 12 October 1789
From: Washington, George
To: Mandrillon, Joseph


          
            Sir,
            New York, October 12th 1789.
          
          At this late hour I do myself the pleasure to acknowledge the receipt of your letter of the 25. of October 1788—and thank you for the book, which you were so polite as to send to me entitled “Literary and Political fragments collected in a journey to Berlin.” I am Sir, Your most obedient servant
          
            G. Washington.
          
        